                      Case 19-10289-LSS          Doc 164        Filed 03/08/19        Page 1 of 5



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC., et al.,1                          : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ x

           NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON MARCH 8, 2019 AT 10:00 A.M. (EST)3

   I.       CONTESTED MATTER GOING FORWARD:

            1.        Emergency Motion for (I) Interim and Final Orders Granting Relief from the
                      Automatic Stay Under Bankruptcy Code § 362(d) to Use Insurance Coverage
                      Under Cyprus Historical Policies or, in the Alternative, (II) Adequate Protection
                      Under Bankruptcy Code §§ 361 and 363(e) [Docket No. 104 - filed February 28,
                      2019]

                      Objection/Response Deadline:              March 7, 2019 at 1:00 p.m. (EST)

                      Objection / Responses Received:

                      A.     Objection of the Official Committee of Tort Claimants to Cyprus Mines
                             Corporation’s and Cyprus Amax Minerals Company’s Emergency Motion
                             for (I) Interim and Final Orders Granting Relief from the Automatic Stay
                             Under Bankruptcy Code § 362(d) to Use Insurance Coverage Under
                             Cyprus Historical Policies or, in the Alternative, (II) Adequate Protection
                             Under Bankruptcy Code §§ 361 and 363(e) [Docket No. 148 - filed March
                             7, 2019]



   1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
   number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc.
   (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
   2
            Amended items appear in bold.
   3
            The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy
   Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington, Delaware 19801.
   Any person who wishes to appear telephonically at the March 8, 2019 hearing must contact COURTCALL, LLC at
   866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the Instructions for
   Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



   RLF1 20921814v.1
                   Case 19-10289-LSS       Doc 164     Filed 03/08/19     Page 2 of 5



                   B.     Debtors’ Objection to Emergency Motion for (I) Interim and Final Orders
                          Granting Relief from the Automatic Stay Under Bankruptcy Code §
                          362(d) to Use Insurance Coverage Under Cyprus Historical Policies or, in
                          the Alternative, (II) Adequate Protection Under Bankruptcy Code §§ 361
                          and 363(e) [Docket No. 149 - filed March 7, 2019]

                   C.     Objection of Theresa Leavitt to Emergency Motion for (I) Interim and
                          Final Orders Granting Relief from the Automatic Stay Under Bankruptcy
                          Code § 362(d) to Use Insurance Coverage Under Cyprus Historical
                          Policies or, in the Alternative, (II) Adequate Protection Under Bankruptcy
                          Code §§ 361 and 363(e) [Docket No. 151 - filed March 7, 2019]

                   D.     Joinder of the Proposed Legal Representative for Future Talc
                          Personal Injury Claimants to the Committee’s Motion to Continue the
                          Hearing and Opposition to the Emergency Motion of Cyprus Mines
                          Corporation and Cyprus Amax Minerals [Docket No. 159 – filed
                          March 7, 2019]

                   E.     Objection of Certain Excess Insurers [Docket No. 163 – filed March 7,
                          2019]

                   Related Documents:

                   i.     Declaration of Matthew O. Talmo in Support of Emergency Motion for (I)
                          Interim and Final Orders Granting Relief from the Automatic Stay Under
                          Bankruptcy Code § 362(d) to Use Insurance Coverage Under Cyprus
                          Historical Policies or, in the Alternative, (II) Adequate Protection Under
                          Bankruptcy Code §§ 361 and 363(e) [Docket No. 105 - filed February 28,
                          2019]

                   ii.    Order Shortening Notice of Emergency Motion for (I) Interim and Final
                          Orders Granting Relief from the Automatic Stay Under Bankruptcy Code
                          § 362(d) to Use Insurance Coverage Under Cyprus Historical Policies or,
                          in the Alternative, (II) Adequate Protection Under Bankruptcy Code §§
                          361 and 363(e) [Docket No. 119 – entered March 4, 2019]

                   iii.   Notice of Hearing Regarding Emergency Motion for (I) Interim and Final
                          Orders Granting Relief from the Automatic Stay Under Bankruptcy Code
                          § 362(d) to Use Insurance Coverage Under Cyprus Historical Policies or,
                          in the Alternative, (II) Adequate Protection Under Bankruptcy Code §§
                          361 and 363(e) [Docket No. 120 – filed March 4, 2019]

                   Status: The hearing on this matter is going forward.

II.      ADDITIONAL MATTER REQUESTED TO GO FORWARD:

         2.        Amended Emergency Motion of the Official Committee of Tort Claimants to
                   Continue the Hearing on Cyprus Mines Corporation and Cyprus Amax Minerals
                                                 2
RLF1 20921814v.1
                   Case 19-10289-LSS       Doc 164       Filed 03/08/19       Page 3 of 5



                   Company’s Emergency Motion for (I) Interim and Final Orders Granting Relief
                   From the Automatic Stay Under Bankruptcy Code § 362(d) to Use Insurance
                   Coverage Under Cyprus Historical Policies or, in the Alternative, (II) Adequate
                   Protection Under Bankruptcy Code §§ 361 and 363(e) [Docket No. 150 – filed
                   March 7, 2019]

                   Objection/Response Deadline:          To be determined.

                   Objection / Responses Received:       None at this time.

                   Related Documents:

                   i.     Motion to Shorten Notice of Amended Emergency Motion of the Official
                          Committee of Tort Claimants to Continue the Hearing on Cyprus Mines
                          Corporation and Cyprus Amax Minerals Company’s Emergency Motion
                          for (I) Interim and Final Orders Granting Relief From the Automatic Stay
                          Under Bankruptcy Code § 362(d) to Use Insurance Coverage Under
                          Cyprus Historical Policies or, in the Alternative, (II) Adequate Protection
                          Under Bankruptcy Code §§ 361 and 363(e) [Docket No. 147 – filed March
                          7, 2019]

                   ii.    Joinder of the Proposed Legal Representative for Future Talc
                          Personal Injury Claimants to the Committee’s Motion to Continue the
                          Hearing and Opposition to the Emergency Motion of Cyprus Mines
                          Corporation and Cyprus Amax Minerals [Docket No. 159 – filed
                          March 7, 2019] (Document located under tab 1.D.)




                                                     3
RLF1 20921814v.1
                   Case 19-10289-LSS       Doc 164       Filed 03/08/19   Page 4 of 5



                   Status: Pending approval from the Court, the hearing on this matter is going
                           forward.

Dated: March 8, 2019                       /s/ Michael J. Merchant
       Wilmington, Delaware
                                           RICHARDS, LAYTON & FINGER, P.A.

                                           Mark D. Collins (No. 2981)
                                           Michael J. Merchant (No. 3854)
                                           Amanda R. Steele (No. 5530)
                                           Brett M. Haywood (No. 6166)
                                           One Rodney Square
                                           920 North King Street
                                           Wilmington, DE 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701
                                           E-mail: collins@rlf.com
                                                   merchant@rlf.com
                                                   steele@rlf.com
                                                   haywood@rlf.com

                                           - and -

                                           LATHAM & WATKINS LLP

                                           Jeffrey E. Bjork (admitted pro hac vice)
                                           Helena G. Tseregounis (admitted pro hac vice)
                                           355 South Grand Avenue, Suite 100
                                           Los Angeles, California 90071-1560
                                           Telephone: (213) 485-1234
                                           Facsimile: (213) 891-8763
                                           E-mail: jeff.bjork@lw.com
                                                    helena.tseregounis@lw.com

                                           - and -

                                           Richard A. Levy (admitted pro hac vice)
                                           330 North Wabash Avenue, Suite 2800
                                           Chicago, Illinois 60611
                                           Telephone: (312) 876-7700
                                           Facsimile: (312) 993-9767
                                           E-mail: richard.levy@lw.com

                                           - and -



                                                     4
RLF1 20921814v.1
                   Case 19-10289-LSS   Doc 164    Filed 03/08/19    Page 5 of 5



                                       George A. Davis (admitted pro hac vice)
                                       Keith A. Simon (admitted pro hac vice)
                                       885 Third Avenue
                                       New York, New York 10022
                                       Telephone: (212) 906-1200
                                       Facsimile: (212) 751-4864
                                       E-mail: george.davis@lw.com
                                               keith.simon@lw.com

                                       Proposed Counsel for Debtors and Debtors-in-
                                       Possession




                                              5
RLF1 20921814v.1
